Citation Nr: 1639012	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of venereal disease.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for residuals of frostbite of the bilateral feet.

5.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to November 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for venereal disease, a stomach disability, a low back disability, residuals of frostbite of the bilateral feet, and residuals of head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A June 1973 rating decision denied entitlement to service connection for a stomach condition and gonococcic urethritis; the Veteran filed a timely appeal of that determination, and a December 1978 Board decision denied entitlement to service connection for gastrointestinal disorder and for gonococcic urethritis, which the Veteran did not appeal in a timely manner

2.  A September 1983 Board decision denied an appeal to reopen the claims of entitlement to service connection for an unspecified stomach disorder and for the residuals of gonococcic urethritis; the Veteran did not appeal that decision in a timely manner.

3.  Evidence received since the final September 1983 Board decision is new, relates to a matter necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of venereal disease and a stomach disability.


CONCLUSIONS OF LAW

1.  The September 1983 Board decision, which denied an appeal to reopen the claims of entitlement to service connection for an unspecified stomach disorder and for the residuals of gonococcic urethritis, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence sufficient to reopen the previously denied claims of service connection for residuals of venereal disease and for a stomach disability has been received since the September 1983 Board decision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the decision below, the Board reopens the claims of entitlement to service connection for venereal disease and a stomach disability.  This represents a grant of the specific issues decided herein, although the merits of the reopened claims will be addressed further in the remand section.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to the appeal to reopen claims, are rendered moot. 

In a June 1973 rating decision, the RO denied original claims of entitlement to service connection for a stomach condition and gonococcic urethritis on the basis that there were no residuals shown on the Veteran's separation examination and there was no treatment for either condition since service.  The Veteran appealed those determinations, and in a December 1978 decision, the Board denied the claims on the bases that chronic gastrointestinal and genitourinary disorders were not shown during service or thereafter, and any transitory symptoms in service were not causally related to any current disease.  The Veteran did not appeal the Board's December 1978 determinations.  Thus, the December 1978 Board decision is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).

In June 1982, the Veteran petitioned to reopen his claims of entitlement to service connection.  However, in a September 1983 decision, the Board denied the claims to reopen finding no new evidence had been received which demonstrated that the Veteran's current prostate infection or diverticulosis was present at any time during his military service, or that his present medical problems could be related in any way to the acute episodes of abdominal pain and of gonococcal urethritis treated during his military service.  The Veteran did not appeal the September 1983 Board denial of the appeal to reopen the service connection claims, thus it is final.  Id.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issues going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

VA may reopen and review a claim which has been previously denied if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence added to the record since the September 1983 Board decision includes additional medical records, statements, and testimony received from the Veteran.  VA treatment records reveal diagnoses of and treatment for benign prostatic hypertrophy, dyspepsia and other specified disorders of function of stomach, other specified disorders of prostate, male erectile disorder, and colonic diverticulosis.  

In lay correspondence received in December 2008, the Veteran's uncle indicated that the Veteran was healthy when he enlisted in the Army, but suffered from ongoing stomach problems following his separation from service.  

At his February 2016 Board videoconference hearing, the Veteran testified that he was prescribed medicine for treatment of venereal disease in the military, at which time he began experiencing stomach symptomatology.  The Veteran further testified that he experienced a burning sensation during urination as well as stomach problems since that time.  

The Board finds that the VA treatment records, the December 2008 lay correspondence from the Veteran's uncle, and the transcript of the Veteran's February 2016 testimony are new, because such were not previously before VA decision makers.  Additionally the December 2008 lay correspondence and February 2016 testimony are material, as they describe a continuity of symptomatology since service.  Furthermore, the additional VA treatment records contain diagnoses related to the gastrointestinal system and genitourinary system which were not of record at the time of the Board's most recent final decision in September 1983.

Thus, the VA treatment records, the December 2008 lay correspondence from the Veteran's uncle, and the transcript of the Veteran's February 2016 testimony are new and relate to an unestablished fact necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the issues of entitlement to service connection for residuals of venereal disease and a stomach disability are reopened because new and material evidence has been received with respect to these claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims of entitlement to service connection for residuals of venereal disease and a stomach disability are addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of venereal disease is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a stomach disability is reopened, and to that extent only, the appeal is granted.


REMAND

As discussed above, the Board has reopened the Veteran's claims of entitlement to service connection for residuals of venereal disease and a stomach disability.  In addition, the Veteran seeks entitlement to service connection for a low back disability, residuals of frostbite of the bilateral feet, and residuals of head trauma.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

Significantly, the Veteran has reported receiving regular medical treatment through VA, and it appears that there are additional VA treatment records which have not been associated with the claims file.  At his February 2016 Board videoconference hearing, the Veteran reported that he began receiving VA treatment at the Lake City VA Medical Center in Lake City, Florida, in 1974.  

Curiously, in its May 2013 statement of the case, the RO listed among the evidence it reviewed, "Treatment reports, Gainesville VAMC and Lake City VA Outpatient Clinic, from June 17, 2008 through May 2, 2013.  More recent records uploaded electronically into Virtual VA."  However, a review of the claims file suggests that the most recent VA treatment records associated with the claims file are dated in October 2009.  As such, it appears that the RO reviewed VA treatment records dated subsequent to October 2009 which have not been associated with the claims file.

The Board emphasizes that VA medical treatment records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  On remand, the RO shall associate all outstanding VA treatment records of the Veteran dated from 1974 to the present with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records of treatment of the Veteran from the Lake City VA Medical Center in Lake City, Florida, as well as the Malcom Randall VA Medical Center in Gainesville, Florida, and all associated outpatient clinics, from 1974 to the present.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, then a response to that effect should be documented in the file.

2.  After the development requested is completed, readjudicate the claims on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


